Mr. Justice Wole
delivered the opinion of the court.
This was an action for the recovery of money and a large number of defendants were joined therein. Some of them answered and admitted the right of the complainant to recover. The others, after having been served with process, defaulted. The answer of those who admitted the rights of the complainant was filed by Attorney J. G-regory. He did not represent any of the defendants in default. After a hearing the court finally rendered judgment against all the defendants i who admitted the rights of the complainant, but rendered judgment in favor of the defendants in default and therefore against the complainant with respect to such defendants in default.
The notice of appeal in this case is directed to the secretary of the court and recites that the complainant not being* in accord with the judgment rendered in the case appealed from the whole thereof, giving a copy of such notice (de esta instancia) to the attorney for the defendants who had appeared in the case, and such notice contained other recitals of no moment to this appeal. The said Attorney J. Gregory *30acknowledged the receipt of the notice. The defendants who were in default, although they were known to the complainant and were originally served with process, were not notified of the appeal. The defendants whom Attorney Gregory represented had appeared and admitted the claim of the complainant. They had no further real interest in contesting the case. But the defendants in default, against whom the court had refused to render judgment, had every interest in maintaining the judgment as rendered. They were adverse parties and had a right to be notified of the appeal. Section 296, Code of Civil Procedure. For failure to notify the said adverse parties in interest, the appeal must be dismissed. Candelas v. Ramírez, 20 P. R. R., 31.

Appeal dismissed.

Chief Justice Hernández and Justices del Toro, Aldrey and Hutchison concurred.